STATE OF VERMONT
SUPERIOR COURT                                            ENVIRONMENTAL DIVISION
Vermont Unit                                                 Docket No. 86-6-14 Vtec


Mahan Conditional Use Application                          JUDGMENT ORDER



       The matter before the Court involves an application by Martha Mahan (Applicant) to
convert a pre-existing, nonconforming commercial structure (the Structure) at 118 South Main
Street in the Town of Northfield, Vermont (the Property) into offices for real estate
management. The Town of Northfield Zoning Board of Adjustment (ZBA) denied the permit by
decision dated May 22, 2014. Applicant appealed that decision to this Court and filed a
Statement of Questions containing three questions.          Both Applicant and neighboring
landowners William P. Mayo, Mayo Properties, LLP, Michael C. Curtis, and Darlene R. Goodrich
(the Neighbors) moved for summary judgment on Applicant’s Question 1.             The Town of
Northfield (Town) filed a memorandum in opposition to Applicant’s motion for summary
judgment and in support of the Neighbors’ motion for summary judgment. Ms. Mahan is
represented by Christopher Roy, Esq. Neighbors are represented by L. Brooke Dingledine, Esq.
The Town is represented by David W. Rugh, Esq.
       Applicant’s Question 1 asks whether the ZBA conclusively determined that the
Structure’s nonconforming use had been abandoned for a period greater than 12 months, as
established under Bylaw § 4.06(B)(1), and whether the ZBA had issued a final decision on
Applicant’s October 1, 2013 application. Because the ZBA’s minutes on the October 24 hearing,
approved by the ZBA, serve as the final record of decision in the matter, Applicant’s failure to
appeal the ZBA’s decision binds her to the decision and precludes her from contesting the
decision or provisions therein.    This includes the ZBA’s conclusion that the Structure’s
nonconforming use has been abandoned. For this reason, we DENY Ms. Mahan’s motion for
summary judgment as to Question 1.



                                               1
       Although the Neighbors failed to demonstrate that they are entitled to a judgment as a
matter of law, in our February 19, 2015 decision we notified the parties of our intent to grant
summary judgment on Question 1 in the Neighbor’s favor pursuant to V.R.C.P. 56(f)(2) on the
alternate grounds argued by the Town. Also based on the finality of the ZBA’s decision, we
notified the parties of our intent to grant summary judgment on Questions 2 and 3 in the
Neighbor’s favor pursuant to V.R.C.P. 56(f)(3). The parties did not file in response to our
February 19, 2015 decision. For the reasons set forth in our February 19 decision, we GRANT
summary judgment in the Neighbor’s favor on Questions 1, 2, and 3. The Town of Northfield
Zoning Board of Adjustment’s denial is therefore AFFIRMED.
       This completes the current proceedings before the Court.
Electronically signed on April 08, 2015 at 04:19 PM pursuant to V.R.E.F. 7(d).




_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division




                                                2